TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 6, 2019



                                     NO. 03-18-00586-CV


               Sigma Alpha Epsilon Fraternity, Province Sigma Council of
            Sigma Alpha Epsilon Fraternity, James Balandrán, Michael Sophir,
                      Clark Brown, and John Kovalan, Appellants

                                               v.

                    Sigma Alpha Epsilon, Texas Rho Corporation and
               Sigma Alpha Epsilon Texas Rho House Corporation, Appellees




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
          DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the denial by operation of law of the appellants’ motion to dismiss, or in

the alternative, from the trial court’s August 21, 2018 ruling partially denying the motion to

dismiss. The parties have filed a joint motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. Each party shall pay the costs of appeal incurred by that party,

both in this Court and the court below.